 



EXHIBIT 10.9.4

Re: TERMINATION OF THE OPTION AGREEMENT

INyX PHARMA, LTD., a company organized under the laws of England and Wales (the
“Maker”) and STIEFEL LABORATORIES, INC., a New York corporation (the “Holder”),
or its permitted assigns, in accordance with the terms and conditions of the
amended and restated Promissory Note (the “Note”) effective April 6th 2005
hereby agree that certain Option Agreement made as of the 7th day of March,
2003, by and between Stiefel and INyX Pharma Ltd is cancelled with immediate
effect upon issuance of the amended and restated Promissory Note.

The Holder agrees that as a result of the cancellation of the certain Option
Agreement that it has no right to convert any shares previously held and owned
by the Maker.

Furthermore the Holder hereby agrees that the promissory note once fully paid
off allows the cross default condition on the Manufacturing and Supply Agreement
between the Holder and Maker, dated March 6, 2003, to be removed and a
cancellation letter agreed and reissued on December 31, 2005 (the “December
Maturity Date”).

DATED: April 6, 2005

            INyX PHARMA LIMITED.
      By:   /s/ Steven J. Handley        Name:   Steven J. Handley       
Title:   President        STIEFEL LABORATORIES, INC.
        By:   /s/ Devin G. Buckley        Name:   Devin G. Buckley       
Title:   Vice President and General Counsel     

